Citation Nr: 0109863	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  96-23 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans Insurance (RH) 
under 38 U.S.C.A. § 1922(a) (West 1991).

(The issues of entitlement to service connection for 
bronchitis with shortness of breath, hepatitis, post-
traumatic stress disorder, a back disability, bilateral pes 
planus, a pulled muscle of the right leg, asthma, diabetes, 
lupus, leukemia, bilateral shoulder disabilities, arthritis, 
a shell fragment wound of the right leg, a heart disorder, an 
eye disorder, esophagitis, a kidney disorder, a skin 
disorder, anemia, and chronic fatigue; and of entitlement to 
specially adapted housing, and to automotive and adaptive 
equipment or to adaptive equipment only, are the subject of a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision rendered in August 1995 by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO & IC) in Philadelphia, Pennsylvania.

A personal hearing was held in July 1998 before the 
undersigned Board Member, sitting at VA's Montgomery, 
Alabama, RO.


REMAND

According to the statutory provisions that govern the 
determination of eligibility for Service Disabled Veterans 
Insurance (RH), such insurance can be furnished when the 
claimant is in good health, other than for disabilities for 
which service connection has been established.  38 U.S.C.A. 
§ 1922(a) (West 1991).  In the instant case, the veteran is 
seeking service connection for a variety of disabilities (20 
in all); that claim is being pursued simultaneously with his 
claim of eligibility for Service Disabled Veterans Insurance 
(RH).  His request for that insurance, 

accordingly, is inextricably intertwined with his request for 
service connection for those disorders.  VA review of his 
request for insurance must be deferred pending resolution of 
those claims for service connection.

This claim is therefore REMANDED for the following:

VA review of the veteran's claim for 
eligibility for Service Disabled Veterans 
Insurance (RH) is to be undertaken 
following completion of VA review (to 
include Board review) of his claims for 
service connection for bronchitis with 
shortness of breath, hepatitis, post-
traumatic stress disorder, a back 
disability, bilateral pes planus, a 
pulled muscle of the right leg, asthma, 
diabetes, lupus, leukemia, bilateral 
shoulder disabilities, arthritis, a shell 
fragment wound of the right leg, a heart 
disorder, an eye disorder, esophagitis, a 
kidney disorder, a skin disorder, anemia, 
and chronic fatigue.  His claim of 
eligibility for Service Disabled Veterans 
Insurance (RH) is to be held in abeyance 
by the Philadelphia RO & IC until such 
review is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Claim) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  This claim is to be 
handled in an expeditious manner following completion of VA 
review of the veteran's claims for service connection.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to ensure satisfaction of due 
process concerns.

(The issues of entitlement to service connection for 
bronchitis with shortness of breath, hepatitis, post-
traumatic stress disorder, a back disability, bilateral pes 
planus, a pulled muscle of the right leg, asthma, diabetes, 
lupus, leukemia, bilateral shoulder disabilities, arthritis, 
a shell fragment wound of the right leg, a heart disorder, an 
eye disorder, esophagitis, a kidney disorder, a skin 
disorder, anemia, and chronic fatigue; and of entitlement to 
specially adapted housing, and to automotive and adaptive 
equipment or to adaptive equipment only, are the subject of a 
separate appellate decision.)



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




